Citation Nr: 0528463	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total evaluation as a result 
of medical treatment for a service-connected left knee 
disability requiring convalescence.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a left knee disability, to include left knee 
strain with meniscus tear and chondromalacia, prior to July 
12, 1999.  

3.  Entitlement to a disability evaluation in excess of 30 
percent for a left knee disability, to include left knee 
strain with meniscus tear and chondromalacia, on and after 
January 1, 2001.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1979 to 
July 1982 and additional service of unverified dates with 
reserve components.

This appeal arises from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that terminated a temporary total 
rating on October 31, 1999, for July 12, 1999, surgery for 
the service-connected left knee disability.  In June 2000, 
the veteran reported that he was unable to work after October 
1999, which the Board construes as a timely notice of 
disagreement (NOD) with termination of the temporary total 
rating.  

This appeal also arises from a March 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that granted a temporary total 
rating from January 24, 2000, to March 1, 2000, for January 
24, 2000, surgery on the service-connected left knee.  In an 
unappealed July 2000 rating decision, the RO extended the 
temporary total rating to May 31, 2000.  

The appeal also arises from an RO rating decision issued in 
April 2001 that extended the prior temporary total rating 
from June 1, 2000, to December 31, 2000, based on additional 
knee surgery performed on June 15, 2000.  The April 2001 
rating decision also granted an increased (30 percent) 
schedular rating, effective from January 1, 2001, for the 
left knee.  The veteran appealed to the Board of Veterans' 
Appeals (Board) for a higher schedular knee rating and for 
extended temporary total ratings for the left knee from 
November 1, 1999, and from January 1, 2001. 

In July 2004, the veteran's claims were remanded for 
development, including development consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  

The veteran has claimed that his service-connected left knee 
disability prevents him from working, which raises the issue 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  Received at 
the RO on March 12, 2001, was a termination from employment 
notice from the veteran's employer, dated March 14, 2001.  
The cited reason was excessive absenteeism without authorized 
leave.  The veteran had run out of leave balances.  
The Board refers the matter to the RO for appropriate action.  

In written correspondence by the veteran's accredited 
representative dated in September 2005, a request to advance 
the case on the docket was indicated.  Pursuant thereto, a 
motion to advance this appeal on the docket was granted by 
the Board.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2005).

The issues of entitlement to a disability evaluation in 
excess of 20 percent for a left knee disability, to include 
left knee strain with meniscus tear and chondromalacia, prior 
to July 12, 1999, and a disability evaluation in excess of 30 
percent for a left knee disability, to include left knee 
strain with meniscus tear and chondromalacia, on and after 
August 1, 2001, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence needed for an 
equitable disposition of and has adequately notified the 
veteran of the evidence necessary to substantiate the issue 
addressed in this decision.

2.  The veteran underwent left knee surgery on July 12, 1999, 
for the service-connected disability.  

3.  In an October 1999 rating decision, the RO assigned a 
temporary total rating from July 12, 1999 to September 30, 
1999, and in a December 1999 rating decision, the RO extended 
the temporary total rating through October 31, 1999.  

4.  A need for six months of convalescence was shown 
following surgery on July 12, 1999.  Severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or, immobilization by cast, without 
surgery, of one major joint or more, has not been shown.  

5.  The veteran underwent left knee surgery for service-
connected disability on January 24, 2000.   

6.  In a July 2000 rating decision, the RO assigned a 
temporary total rating from January 24, 2000, to May 31, 
2000.

7.  Following additional surgery for the service-connected 
left knee on June 15, 2000, the RO, in a March 2001 rating 
decision, extended the temporary total rating to December 31, 
2000.

8.  A need for six months of convalescence was shown 
following the January 24, 2000, surgery, and again following 
the June 15, 2000, surgery.  

9.  Following knee surgery in June 2000, severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or, immobilization by cast, without 
surgery, of one major joint or more, were not shown.  



CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating from November 
1, 1999 to January 31, 2000, for the left knee are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
205); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.30 (2005).

2.  The criteria for a temporary total rating beyond December 
31, 2000, for the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided rating decisions, a statement of the case, 
supplemental statements of the case, and a VCAA notice letter 
sent in August 2004.  The Board provided additional 
information in its July 2004 remand.  These documents 
provided notice of the law and governing regulations as well 
as the reasons for the determination made regarding his 
claims.  They thereby served to tell him of the evidence 
needed to substantiate the claims.  The veteran submitted a 
letter from his former employer in March 2001.  The RO has 
not yet considered the letter in any rating decision or SOC.  
However, the letter is not pertinent to the claims on appeal 
and has been referred to the RO for consideration of a rating 
for individual unemployability. 

The VCAA letter also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for and the veteran's 
representative has submitted written argument.  

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  A sufficient remedy is provided if the 
Board ensures that the correct notice is ultimately provided 
by remanding the case.  The Board provided this remedy 
through its July 2004 remand.

VA has also provided required assistance in substantiating 
the claim by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002 & Supp. 2005).

Background 

The veteran initially underwent left knee surgery at a 
private hospital on July 12, 1999, for internal derangement 
of the left knee.  

The veteran also underwent surgery on the service-connected 
left knee on January 24, 2000.  He submitted medical evidence 
to the effect that he needed convalescence and that he could 
not work thereafter.  He again underwent left knee surgery on 
June 15, 2000.  

On June 22, 2000, a private physician reported that the 
veteran would be unable to work for an unspecified period.  

The veteran underwent a VA orthopedic examination in January 
2001.  The physician reviewed the claims file, examined the 
veteran, and determined that weight bearing continued to be 
painful and that left knee swelling and pain also continued.  
The physician specifically noted that the veteran walked with 
a cane in the right hand.  The left knee had a range of 
motion from zero to 120 degrees with significant pain on 
motion at that time.  The physician felt that the veteran was 
not yet ready to return to work as a prison guard.

In a March 2001 rating decision, the RO granted an extension 
of the temporary total rating to December 31, 2000.

Evidence received since the March 2001 rating decision 
includes private medical records that reflect that in March 
2001 the veteran was walking quite a bit, that, "He can walk 
without any difficulty from here to the parking lot" and 
that, "He is not using a cane."  He remained, however, 
unable to return to work as a prison guard, according to his 
physician. 

Analysis

According to 38 C.F.R. § 4.30: 

(a) A temporary total convalescent rating will be 
assigned following hospital discharge or 
outpatient release, effective from the date of 
hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from 
the first day of the month following such hospital 
discharge or outpatient release if the treatment 
of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or more, 
application of a body cast, or the necessity for 
house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight 
bearing prohibited).

(3) Immobilization by cast, without surgery, of 
one major joint or more. 

(b) A total rating under this section will require 
full justification on the rating sheet and may be 
extended as follows: (1) Extensions of 1, 2, or 3 
months beyond the initial 3 months may be made 
under paragraph (a) (1), (2), or (3) of this 
section.  (2) Extensions of 1 or more months up to 
6 months beyond the initial 6 months period may be 
made under paragraph (a) (2) or (3) of this 
section upon approval of the Adjudication Officer. 

With respect to the temporary total rating assigned from July 
12, 1999, to October 31, 1999, the Board notes that the 
benefit began on the first day of the month following 
surgery, which was August 1, 1999.  The RO granted this 
benefit for a total of 4 months; however, there is little, if 
any, evidence of significant improvement during that time.  A 
January 2000 VA examination report reflects that even short 
periods of weight bearing were painful, so much so that 
surgery was again required on January 24, 2000.  

The evidence strongly suggests that a convalescence rating 
should continue for the maximum available 6-months under 
38 C.F.R. § 4.30 (a)(1).  Thus, the Board will grant a 
temporary total rating from November 1, 1999, to January 31, 
2000, for the surgery performed on July 12, 1999.

As noted above, entitlement to an extension of temporary 
total rating beyond the first 6-months depends on whether the 
criteria set forth at 38 C.F.R. § 4.30 (a) (2) or (3) are 
more nearly approximated.  In this case, there is no evidence 
of severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement.  Neither 
shown is a need for a wheelchair or crutches.  The veteran 
can bear weight on the left knee, albeit painfully, and he 
does not use crutches or need a wheelchair.  None of the VA 
medical evidence, private medical evidence, or lay evidence 
reflects that any of the requirements set forth for an 
extension of a temporary total rating have been more nearly 
approximated.  

After consideration of all the medical and lay evidence of 
record, the Board finds that none of it tends to show that 
the criteria for an extension of a temporary total rating 
beyond January 31, 2000, following the July 12, 1999, 
surgery, or beyond December 31, 2000, following the June 15, 
2000 surgery, have been more nearly approximated.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Therefore, 
the Board grants a temporary total rating from November 1, 
1999, to January 31, 2000, and denies a temporary total 
rating beyond December 31, 2000.   


ORDER

A temporary total rating from November 1, 1999, to January 
31, 2000, for the left knee is granted.  

A temporary total rating beyond December 31, 2000, for the 
left knee is denied.  


REMAND

In reference to the veteran's claim seeking an increased 
evaluation for the service-connected left knee disability, in 
November 2004, the RO received additional medical records 
from West Florida Hospital.  A July 2001 report notes left 
knee crackling and crunching and ability to walk 1/4 mile.  
Stair climbing was painful.  Range of motion was from 10 
degrees of extension to 120 degrees of flexion with 
significant crepitus.  An October 2001 report notes full, 
painless range of motion of the left knee.  The veteran could 
walk a mile.  Left knee atrophy was noted.   

More recent VA outpatient treatment reports reflect that left 
knee laxity was noted in October 2004.  

The veteran underwent a left knee orthopedic consultation in 
December 2004.  The veteran reported continued pain, 
swelling, and buckling.  The physician noted healed 
incisions, negative patellofemoral grind test, and no 
instability; however, there was definite "crepitance" in 
the lateral joint space.  The impression was internal 
derangement of the left knee with possible failed 
osteochondral transplant. 
 
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a current VA 
examination in order to assess the status of his service-
connected left knee disabilities.

Additionally, the Board notes that the VA General Counsel 
(GC) has issued a precedential opinion holding that "separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261, where a veteran has both a limitation 
of flexion and limitation of extension of the same leg; 
limitation must be rated separately to adequately compensate 
for functional loss associated with injury to the leg." 
VAOPGCPREC 9-2004 (September 17, 2004).  Because the 
veteran's appeal is remanded for additional development, the 
Board finds that the RO should consider VAOPGCPREC 9-2004 
when reajudicating the veteran's claim to an increased 
disability rating.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since December 
2004 to the present, and who possess 
records relevant to his service-connected 
left knee disability.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claims will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond. Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
identify his level of impairment 
resulting from the service-connected left 
knee disability.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner must indicate in the examination 
report that the veteran's claims folder 
was reviewed prior to the examination.  
All necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected left knee 
disabilities, including: 1) X-ray 
studies; and, 2) range of motion studies 
(with specific measurements expressed in 
degrees).  Following a review of the 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected left knee disabilities.  The 
examiner must offer an opinion as to the 
specific extent and severity of the 
veteran's left knee disability, to 
include a complete and detailed 
discussion of all functional limitations 
associated with the disabilities, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected left knee disability 
has, if any, on his earning capacity.  
The examiner should render an opinion as 
to whether the disability alone has 
caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to a disability evaluation in 
excess of 20 percent for a left knee 
disability, to include left knee strain 
with meniscus tear and chondromalacia, 
prior to July 12, 1999, and entitlement 
to a disability evaluation in excess of 
30 percent for a left knee disability, to 
include left knee strain with meniscus 
tear and chondromalacia, on and after 
January 1, 2001.  In readjudicating the 
above claims, the RO should take into 
consideration VAOPGCPREC 9-2004, and must 
discuss the applicability or 
inapplicability of the General Counsel 
opinion to the claims on appeal.  
Furthermore, the RO should take into 
consideration 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, and the holding of DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  
Furthermore, the RO's consideration of 
referring the service-connected left knee 
disability for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005) must be documented on 
readjudication.

5.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The veteran need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


